



 
THIS NOTE AND ANY SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR THE SECURITIES LAWS
OF ANY STATE AND MAY NOT BE SOLD, TRANSFERRED, OR PLEDGED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND STATUTES, UNLESS PRIOR TO
ANY SALE, TRANSFER, OR PLEDGE, THE ISSUER RECEIVES AN OPINION OF COUNSEL, IN
FORM AND SUBSTANCE SATISFACTORY TO IT, THAT REGISTRATION IS NOT REQUIRED UNDER
SUCH ACT AND THE STATUTES AND RULES PROMULGATED THEREUNDER.
 
CMG HOLDINGS GROUP, INC.
 
13% SENIOR SECURED CONVERTIBLE EXTENDIBLE NOTE
 
 
No. 1
 
 
$725,000 Dated:  April 1, 2010
 
FOR VALUE RECEIVED, CMG Holdings Group, Inc., a Nevada corporation (hereinafter
referred to as the “Company”), hereby promises to pay to CMGO Investors, LLC or
its successors (hereinafter referred to as “Holder”) the principal sum of
$725,000 in lawful money of the United States of America, plus interest on the
unpaid principal balance calculated from the date hereof in accordance with the
provisions of this Promissory Note and the Note Purchase Agreement (as defined
below) plus the additional percentage of the principal amount, if any, as set
forth herein (this “Note”).
 
This Note is one of a series of 13% senior secured convertible extendible
promissory notes (herein called this “Notes”) in the aggregate principal amount
of up to $2,500,000 issued pursuant to a Note Purchase Agreement (the “Note
Purchase Agreement”) between the Company and the Purchaser named therein, as of
even date herewith, and the Holder is entitled to the benefits and subject to
the restrictions thereof.  Each Note shall be on a parity with, and entitled to
the same rights and benefits as, each other Note.  The Company hereby waives
presentment, demand, protest or notice of any kind in connection with this
Note.  All capitalized terms used but not defined in this Note shall have the
meaning given to such term in the Note Purchase Agreement.
 
ARTICLE 1. Maturity Date/Prepayment Date.  The entire principal amount of this
Note, together with the applicable amount owed pursuant to clause (c) of the
definition of Applicable Accrued Value contained in the Note Purchase Agreement
and all accrued but unpaid interest thereon, shall be due and payable in full on
the Maturity Date or, as the case may be, on any prepayment date pursuant to
Section 2.4(b) of the Note Purchase Agreement; provided that, so long as there
is no continuing Event of Default, the Company may in its sole discretion extend
the Maturity Date for a period of three months by paying the Holders an
extension fee equal to 5% of the principal amount of the outstanding Notes.
 
ARTICLE 2. Payment of Interest.  Interest on the unpaid principal of this Note
shall accrue at a rate equal to the Applicable Interest Rate and shall be
payable on each Interest Payment Date.  If an Event of Default pursuant to
Section 6.1 of the Note Purchase Agreement shall have occurred and be
continuing, this Note shall bear interest at the rate per annum equal to
18%.  Interest shall be computed on the actual number of days elapsed and a
360-day year, and accrued interest shall be payable in arrears on a calendar
quarterly basis.
 
ARTICLE 3. Ranking; Security.  The Notes rank senior in right of payment with
all Indebtedness of the Company, whether currently existing or issued in the
future.  The Notes are secured by a security interest in all of the assets of
the Company and the Subsidiaries as evidenced by the Security Agreement and
Security Documents.
 
ARTICLE 4. Conversion.  The Holder may convert this Note into fully paid and
nonassessable shares of Common Stock of the Company at any time after the
Maturity Date at an initial conversion price of $0.10 per share, subject to
adjustment pursuant to Section 2.6 of the Note Purchase Agreement.  To determine
the number of shares issuable upon conversion of this Note, divide the principal
amount and accrued but unpaid interest to be converted by the conversion price
in effect on the Conversion Date.  In connection with the conversion of Notes,
no fractions of shares of Common Stock shall be issued, but the Company shall,
with respect to any fractional interest:  (i) pay cash with respect to the
Market Price of such fractional share; or (ii) round up to the next whole share
of Common Stock.
 
ARTICLE 5. Payment; Transfer; Replacement.
 
Section 5.1 Principal and interest shall be paid to Holder by check or wire
transfer of immediately available funds to the Purchaser at such address or to
such account as the Purchaser specifies in writing to the Company at least
five Business Days before such payment is to be made, without the presentation
or surrender of this Note or the making of any notation thereon.  If an Interest
Payment Date shall fall on a day that is not a Business Day, such date shall be
extended to the next succeeding Business Day and interest shall be payable on
any principal so extended for the period of that extension.  This Note is
subject to transfer restrictions as provided in the Note Purchase
Agreement.  Payments pursuant to this Section 5.1 are subject to a 10-day grace
period as provided herein and in the Note Purchase Agreement.
 
Section 5.2 Upon receipt of evidence reasonably satisfactory to Company of the
loss, theft, destruction or mutilation of this Note, and in the case of any such
loss, theft, or destruction of this Note, upon receipt of an indemnity
reasonably satisfactory to the Company, or in the case of mutilation of this
Note, upon surrender and cancellation of the Note, the Company shall execute and
deliver, in lieu thereof, a new Note of like tenor and dated the date of this
Note.
 
ARTICLE 6. Covenants.  The Company shall be subject to the covenants contained
in the Note Purchase Agreement.
 
ARTICLE 7. Events of Default.  If an Event of Default occurs and is continuing,
the principal of this Note may be declared or otherwise become due and payable
in the manner, at the price and with the effect provided in the Note Purchase
Agreement.
 
ARTICLE 8. Expenses of Enforcement.  The Company agrees to pay all reasonable
fees and expenses incurred by the Holder in connection with any amendments,
modifications, waivers, extensions, renewals, renegotiations, collection or
protection of Holder’s rights in connection with this Note or in connection with
any pending or threatened action, proceeding, or investigation relating to the
foregoing, including but not limited to the reasonable fees and disbursements of
counsel for the Holder.
 
ARTICLE 9. Amendment and Waiver.  The provisions of this Note may not be
modified, amended or waived except as provided in the Note Purchase Agreement.
 
ARTICLE 10. Remedies Cumulative.  No remedy herein conferred upon Holder is
intended to be exclusive of any other remedy and each and every such remedy
shall be cumulative and shall be in addition to every other remedy given
hereunder or now or hereafter existing in law or at equity.
 
ARTICLE 11. Remedies Not Waived.  No course of dealing between the Company and
the Holder or any delay on the part of the Holder or Company in exercising any
of their respective rights hereunder shall operate as a waiver of any such
right.
 
ARTICLE 12. Headings.  The headings of the sections and paragraphs of this Note
are inserted for convenience only and do not constitute a part of this Note.
 
ARTICLE 13. Severability.  If any provision of this Note is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Note shall remain in full force and effect.  Any provision of this Note
held invalid or unenforceable only in part shall remain in full force and effect
to the extent not held invalid or unenforceable.
 
ARTICLE 14. Cancellation.  After all the principal and accrued interest at any
time owed on this Note have been finally, fully and indefeasibly paid in full or
this Note has been converted, this Note shall be surrendered to the Company for
cancellation.
 
ARTICLE 15. Maximum Legal Rate.  If at any time the interest rate applicable
hereunder exceeds the maximum rate permitted by law, such rate will be reduced
to the maximum rate permitted by law.
 
ARTICLE 16. Notices.  Any notice required to be given in writing shall be deemed
duly served when made in accordance with the Note Purchase Agreement.
 
ARTICLE 17. Waiver of Jury Trial.  The Holder and the Company each hereby waives
any right it may have to a trial by jury in respect of any litigation directly
or indirectly arising out of, under or in connection with this Note and/or the
transactions contemplated hereunder.
 
ARTICLE 18. Governing Law.  All issues and questions concerning the
construction, validity, enforcement and interpretation of this Note shall be
governed by, and construed in accordance with the laws of the State of New York,
without giving effect to any choice of law or conflict of law rules or
provisions that would cause the application of the laws of any other
jurisdiction other than the State of New York.
 
[Remainder of page intentionally left blank.]
 



 
EAST\42878162.1
 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the Company has executed and delivered this Promissory Note
as of the date first written above.
 

 
CMG HOLDINGS GROUP, INC.
By:                                                                
Name:
Title






 
EAST\42878162.1
 
 

--------------------------------------------------------------------------------

 
